                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


ANDREW AVILA, #02052352                           §

VS.                                               §                 CIVIL ACTION NO. 4:16cv875

DIRECTOR, TDCJ-CID                                §

                                     ORDER OF DISMISSAL

       Petitioner Andrew Avila, a prisoner confined in the Texas prison system, filed the above-styled

and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He is challenging

his Denton County conviction for the offense of Aggravated Robbery. On July 29, 2015, after a plea

of guilty, he was sentenced to twelve years of imprisonment. The case was referred to United States

Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation concluding that the

petition should be denied. Petitioner has filed objections.

       Petitioner complains he has both federal and state convictions out of the same incident. On

January 28, 2016, he was sentenced to a total term of 155 months of imprisonment for Bank Robbery

and Aiding and Abetting (Count 1) and Possession of a Firearm in Furtherance of a Crime of Violence

and Aiding and Abetting (Count 2), with the sentence running concurrently with his Denton County

conviction for the offense of Aggravated Robbery. In his petition, Petitioner alleges that the

convictions violate the Double Jeopardy Clause of the Fifth Amendment. The Magistrate Judge

correctly explained that the convictions did not violate the Double Jeopardy Clause because two

separate sovereigns were involved. Heath v. Alabama, 474 U.S. 82, 88 (1985); United States v.

McKinney, 52 F.3d 664, 676 (5th Cir. 1995). Just recently, on June 17, 2019, this basic principle was

reaffirmed by the Supreme Court. Gamble v. United States, ___ U.S. ___, 139 S. Ct. 1960 (2019).

                                                  1
            In his objections, Petitioner argues that his convictions in both federal and state court violate

    the Petite Policy. See Petite v. United States, 361 U.S. 529 (1960). The Petite policy is an internal

    rule in the Justice Department that a “federal prosecution following state prosecution for the same act

    is allowed only where there are compelling reasons.” United States v. Patterson, 809 F.2d 244, 248

    (5th Cir. 1987). The Petite policy, however, is an internal rule, and “criminal defendants may not

    invoke it to bar prosecution by the federal government.” Id. (citations omitted). Petitioner may not

    obtain relief based on the Petite policy. The Fifth Circuit reiterated that double jeopardy does not bar

    prosecutions in federal and state court for the same offense. Id. at 247.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

    that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

    without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

.   Judge as the findings and conclusions of the Court. It is accordingly

            ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

    DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not previously

    ruled on are DENIED.

          SIGNED this 3rd day of July, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                       2
